Citation Nr: 1130338	
Decision Date: 08/16/11    Archive Date: 08/29/11

DOCKET NO.  10-16 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for a back disability, to include spondylolisthesis.

2. Entitlement to service connection for an acquired psychiatric condition, to include posttraumatic stress disorder.

3. Entitlement to a disability rating higher than 10 percent for sinusitis.

4. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Colin Kemmerly, Attorney At Law



WITNESSES AT HEARING ON APPEAL

The Veteran and Ms. K.


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from August 1972 to May 1976.

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions in July 2006 and June 2008 of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which continued a 10 percent disability rating for sinusitis and denied service connection for a back disability and an acquired psychiatric disability and denied entitlement to TDIU.

In June 2011, the Veteran appeared at a Travel Board hearing before the undersigned Acting Veterans Law Judge.  A transcript of that hearing is in the claims file.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for a back disability and for an acquired psychiatric condition to include posttraumatic stress disorder, as well as entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The preponderance of the evidence shows that the Veteran's chronic sinusitis more closely approximates a disability picture of more than six non-incapacitating episodes of sinusitis per year characterized by headaches, nasal congestion, facial pain, and purulent discharge.


CONCLUSION OF LAW

The criteria for a 30 percent disability rating for chronic sinusitis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.3, 4.7, 4.97, Diagnostic Code 6513 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting Veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated).  

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by a letter dated in July 2006.  The notice included the type of evidence needed to substantiate the claims for increase, namely, evidence that the disabilities had increased in severity and the effect that worsening has on the Veteran's employment.  

Additionally, the Veteran was notified that VA would obtain VA records and records of other Federal agencies, and that he could submit other records not in the custody of a Federal agency, such as private medical records.  The notice included the provisions for the effective date of a claim and for the degree of disability assignable for the claim.  

As for content and timing of the VCAA notice, the documents complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (pre-adjudication notice); of Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of the elements of the claim); and of Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment).  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  The RO has obtained the service treatment records as well as VA and private medical records.  The Veteran has not identified any additional pertinent records for the RO to obtain on his behalf.  

The Veteran was afforded VA examinations in August 2006 and January 2008 in relation to his increased rating claim.  The Board notes that the VA examination reports contain sufficiently specific clinical findings and informed discussion of the pertinent history and features of the disability on appeal to provide probative medical evidence adequate for rating purposes.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  

The Board notes the arguments of the Veteran's attorney that the January 2008 VA examination was deficient because it did not acknowledge review of the claims file as part of the VA examination.  In a claim for increased disability ratings, the primary consideration is the current nature and severity of the disability at issue.  See 38 C.F.R. § 3.327.  Here, the evidence indicates that the examiner performed an examination of the Veteran and reviewed his VA medical records, including a prior CT scan of the sinus.  He also obtained a detailed history and description of symptomatology from the Veteran and obtained and reviewed a CT scan of the sinuses.  The Board's review of the claims file indicates that there are no private treatment records with respect to the Veteran's sinus symptoms contained in therein.  Thus, a review of the claims file would have afforded the examiner no more information on the current nature and severity of the Veteran's sinusitis than was gained through his examination and conversation with the Veteran and his review of the VA medical records.  In light of these facts, the Board finds no reason to remand this case for additional examination and thereby further delay a decision in this matter.  

Principles of Evaluative Ratings

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Facts

On August 2006 VA examination, the Veteran reported ongoing sinus problems since 1974 with progressive symptoms including headaches, post-nasal drainage, and insomnia.  He had episodes twice a month, which were worse in the winter months and in colder climates.  He treated his symptoms with decongestants and nasal sprays without relief.  He reported occasional interference with breathing through his nose, occasional purulent drainage, intermittent sharp frontal headaches and pain on a daily basis which he rated as 7 out of 10 in intensity.  He denied any periods of incapacitation or bedrest, but did report using 20 to 30 sick days per year while employed with the U.S. Postal Service.  On physical examination, nasal polyps were present, but there was no evidence of granulomatous disease.  There was some congestion in the left nostril and tenderness in the right maxillary area, with no purulent drainage or crusting.  He did have some post-nasal drainage and mild erythematous tonsils, with pink and swollen turbinates.  Sinus X-rays were negative except for hypertrophic changes of the nasal turbinates.  The examiner diagnosed chronic sinusitis with no objective findings.

On February 2008 VA examination, the Veteran complained that he was always congested and his sinuses were always draining at night and he could not sleep as a result.  He reported as well as stomach troubles which he thought might due to his draining sinuses.  He had tried many medications, including over the counter medications, but nothing had worked.  He complained of interference with breathing on the left side all the time and on the right side about once every other day, purulent discharge about once every three days and sinus-related headaches. With regard to the question of frequency of incapacitating episodes with physician-directed bed rest, he estimated these at four to five times per year, but said he had not received any antibiotic treatment since his last examination.  He estimated the number of non-incapacitating episodes at about 20 per year, with a higher percentage occurring in cold weather.  On physical examination, there was minimal obstruction on either side of the nose, perhaps 20 percent on the left and 10 percent on the right.  There was no septal deviation, tissue loss, or scarring, no tenderness to palpation over the maxillary and frontal sinuses, and no intra-nasal purulent discharge or crusting.  A contemporaneous CT scan of the paranasal sinuses was read as normal, as was a report of a similar scan from 2007.  The examiner offered the opinion that, as the Veteran's sinuses had been clear radiographically in 2007 and again at the time of the examination, the nasal congestion and post-nasal drainage, as well as any interference with sleep, was due to chronic rhinitis, possibly allergic, which was a separate condition located in the same area as the service-connected sinusitis.

In November 2009, the Veteran was seen for treatment of complaints of rhinitis and sinus problems for 30 years.  He reported frontal headaches daily, with sometimes yellow drainage, and said his breathing was clogged on one side all the time.  He had been using nasal spray, but no antibiotics or antihistamines.  He was given a 5 day prescription for prednisone.  A sinus CT taken shortly thereafter was read as normal.

The Veteran testified at hearing in June 2011 that he experienced headaches and problems sleeping as a result of the constant nasal drainage at night; his symptoms occurred as often as two or three days each week.  Medication, including prescription decongestants and antibiotic did not resolve the problem.  He said he took antibiotics as much as three to four weeks on three or four different occasions each year.  He would spend as much as six to eight months sitting at home, not doing much, because of his symptoms, and saw a doctor on average once every two months for his sinus problems. 

Analysis

The Veteran's service-connected chronic sinusitis is currently rated as 10 percent disabling under Diagnostic Code 6512.  Under these criteria, a 10 percent disability rating is assigned for one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment or three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent disability rating is assigned for three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment or more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 50 percent disability rating is assigned following radical surgery with chronic osteomyelitis, or near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  38 C.F.R. § 4.97.

Based on the evidence set forth above, the disability picture related to the Veteran's service-connected chronic sinusitis more closely approximates that of a 30 percent disability rating.  The record shows that the Veteran experiences instances of headaches, pain, and congestion which are likely related to his sinusitis.  Moreover, the Veteran has described episodes of physician-ordered bedrest and testified at hearing that he has at different times been prescribed antibiotics for his symptoms with no relief.  The Board notes that the Veteran describes symptoms as occurring quite frequently - as often as twice a month - but also notes the opinion of the VA examiner in January 2008 that the congestion and drainage are most likely attributable to the separate nonservice-connected condition of rhinitis.  The examiner based his opinion on his review of CT scans showing normal sinuses in both 2007 and 2009.  In addition, the Veteran's VA treating physician also ordered a CT scan in late November 2010, when the Veteran complained of recurrent symptoms; this CT scan was also normal sinuses.  

The lack of radiographic evidence of sinusitis, even during times when the Veteran sought treatment for his symptoms, indicates that the VA examiner was correct in attributing the majority of the symptoms to a separate condition.  However, the Veteran describes his symptoms as occurring as much as 20 times a year and he does describe severe sinus headaches as being among these symptoms, suggesting that at least some of the non-incapacitating episodes are attributable to the service connected disability.  The law dictates that the benefit of the doubt is to be given to the Veteran and that when the symptoms at issue most closely approximate those of a higher disability rating, the higher rating should be assigned.  38 C.F.R. §§ 4.3, 4.7.  In light of these considerations, the Board finds that Veteran's disability picture more nearly approximates that of a 30 percent disability rating.  As this rating is assigned on the 'more nearly approximated' standard, a still higher, i.e., 50 percent disability rating is not warranted by the evidence.

Extraschedular Rating

Although the Board is precluded by regulation from assigning extraschedular ratings under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for a service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology of occasional sinus pain and headaches with congestion but normal radiological assessments, and provide for higher ratings for more severe symptoms.  As the disability picture is contemplated by the Rating Schedule, the assigned schedular rating is, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).


ORDER

A disability rating of 30 percent for chronic sinusitis is granted, subject to the laws and provisions governing the award of monetary benefits.


REMAND

The Veteran seeks service connection for an acquired psychiatric condition, to include posttraumatic stress disorder, which he testified at hearing is based on an incident in service in which he was working inside a building and a vehicle came right through the exterior wall, injuring one or more other soldiers in the room with him.  Previously the RO requested information necessary to develop the claim of posttraumatic stress disorder based on a noncombat stressor, but the required information was not provided.  As the Veteran has now provided a statement regarding his in-service stressor and supplied evidence of a diagnosis of a resulting psychiatric condition, additional development, including a VA examination, is necessary to properly adjudicate the case.

In addition, the record shows that the Veteran's mental health condition has been variously diagnosed as depression, anxiety, or posttraumatic stress disorder.  Multiple medical diagnoses that differ from the claimed condition, in this case, posttraumatic stress disorder, do not necessarily represent wholly separate claims, and what constitutes a claim cannot be limited by a lay Veteran's assertion of his condition in his application, but must be construed based on the reasonable expectations of the non-expert claimant, and the evidence developed in processing the claim.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The examiner should consider all acquired psychiatric conditions in any opinion rendered.

The Veteran also seeks service connection for a back disability, to include spondylolisthesis and/or aggravation of pre-existing scoliosis of the spine.  The Veteran has provided a private medical opinion that his current back disability may be due to his military service.  Under 38 C.F.R. § 3.159(c)(4), a VA examination or opinion is necessary if the evidence of record: (A) contains competent evidence that the Veteran has a current disability, or persistent or recurrent symptoms of disability; and (B) establishes that the Veteran suffered an event, injury or disease in service; (C) indicates that the claimed disability or symptoms may be associated with the established event,  injury, or disease in service or with another service-connected disability, but (D) does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  Here, the low threshold standard of McLendon is satisfied, and a VA examination is necessary on remand.

Finally, the Veteran also seeks a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  This claim is inextricably intertwined with the claims of service connection for an acquired psychiatric disability and a back disability.  Contingent on the outcome of those claims, an additional evaluation to assess the Veteran's ability to obtain and maintain substantially gainful employment in light of his service connected disabilities may be warranted.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1. The RO should ask the Veteran to identify all sources of treatment or evaluation he has received for his psychiatric condition(s) and/or his back disability, records of which are not already associated with his claims file, and to provide any releases necessary for VA to secure records of such treatment or evaluation.  The RO should obtain for the record copies of the complete records of all such treatment and evaluation from all identified sources, and should obtain records of all recent VA treatment of the Veteran and incorporate them in the claims file.
 
2. The RO should ask the Veteran to submit the date and location of the alleged stressor incident, the unit to which he was assigned, and, if possible, the names of the other soldier(s) injured, along with as many other details as necessary to submit the alleged stressor incident for verification through the service department and other applicable records.  The Veteran is advised that under 38 C.F.R. § 3.158 when evidence requested in connection with an original claim is not furnished within one year of the request, the claim will be considered abandoned.

3. The RO should either request a copy of the appropriate unit history for the time frame identified by the Veteran or ask the appropriate federal records custodian to search the applicable unit records, including daily logs, morning reports, or unit history, to determine if the stressor incident described by the Veteran can be verified.  If, after all due diligence, it is determined that the records are unavailable or further efforts to obtain them would be futile, the Veteran and his representative should be so advised in accordance with the provisions of 38 C.F.R. § 3.159(e).

4. Then, schedule the Veteran for an examination to ascertain the nature and etiology of any current psychiatric disability, including specifically, an assessment as to whether any current disability is etiologically related to service.  The claims file and a copy of this Remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must indicate that the claims file was reviewed in conjunction with the examination.  All psychological testing deemed necessary, to include the Miller Forensic Assessment of Symptoms Test, should be accomplished.

The examiner is asked to comment on the significance of the February 2005 opinion of Dr. Koch regarding the diagnosis of posttraumatic stress disorder, as well as the VA mental health outpatient records showing similar diagnoses.

For each psychiatric disability found, the examiner should provide an opinion as to whether it is at least as likely as not causally or etiologically related to the Veteran's period of active service, to include the Veteran's purported in-service stressor event, namely the vehicle which crashed through the wall into the room where he was working and injured other service members.  The examiner must specifically determine whether he currently suffers from posttraumatic stress disorder in accordance with DSM-IV and whether the claimed stressor is adequate to support such a diagnosis.

The examiner should reconcile any opinion with any contradictory evidence of record.  A complete rationale must be provided for all opinions rendered.  If however after a review of the record, an opinion on causation is not possible without resort to speculation, the examiner is asked to clarify whether actual causation cannot be determined because there are multiple potential causes, when one cause, namely, the Veteran's military service, to include the specifically identified stressor, is not more likely than any other to cause the Veteran's psychiatric disability and that an opinion on causation is beyond what may be reasonably concluded based on the evidence of record and current medical knowledge.

5. Afford the Veteran an appropriate VA examination to determine whether it is at least as likely as not that he has a current back disability which was incurred in or aggravated by his military service, to include as aggravation of a pre-existing disability of scoliosis.  The examiner should provide the rationale for any opinion(s) rendered.  A copy of the claims file should be provided to the examiner for review.

The examiner is asked to comment on the significance of the August 2007 opinion of Dr. Brutkiewicz.  The examiner is asked to offer his opinion as to whether the Veteran has scoliosis, whether such was reflected in his service treatment records, and, if present, whether, on a more probable than not basis, such was aggravated, that is, made worse beyond the normal course of the disease, by any incident, injury, disease, or cumulative series of incidents in service.

5. The RO should also undertake any other indicated development suggested by the development ordered above.  Specifically, if service connection is determined to be warranted for either a back disability or an acquired psychiatric disability, the Veteran should be afforded an evaluation to determine if his service-connected disabilities, singly or cumulatively, render him unable to obtain and/or maintain substantially gainful employment.  Any opinion rendered should be stated on a more probable than not basis and a rationale for such opinion(s) should be provided.  The claims file must be provided to the examiner for review at the time of the evaluation.

6. On completion of the foregoing, the claim should be adjudicated.  If any aspect of the decision remains adverse to the Veteran, then provide him and his representative a supplemental statement of the case and return the case to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
Robert E. O'Brien
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


